Citation Nr: 0726930	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-20 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
bilateral hearing loss, tinnitus, a cervical spine disorder, 
degenerative arthritis of the right shoulder, and a bilateral 
knee disorder.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in June 2004, the veteran limited his appeal to the 
issues involving service connection for bilateral hearing 
loss and tinnitus.  Therefore, the other matters of service 
connection for a cervical spine disorder, a right shoulder 
disorder, and a bilateral knee disorder are not before the 
Board for appellate review.  See 38 C.F.R. § 20.200 (2006).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma from firing loud 
guns while in service.  The Board finds that additional 
development is needed before it can adjudicate these claims. 

The veteran's service medical records make no reference to 
hearing loss or tinnitus.  Indeed, a discharge examination 
report dated in April 1952 notes that both whispered and 
spoken voice tests were 15/15 bilaterally.  Nevertheless, the 
absence of evidence of a hearing loss disability in service 
is not fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

A February 2003 report by a private audiologist notes the 
veteran's two-year history of tinnitus and a five-year 
history of hearing loss.  Audiometric testing also revealed a 
bilateral hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  The audiologist recorded the veteran's 
history of noise exposure in service, but failed to comment 
on any possible post-service noise exposure.  She then added: 
"It is possible that [the veteran's] history of noise 
exposure could have contributed to his current hearing 
impairment and/or tinnitus."  The Board notes that, since 
in-service noise exposure is the only noise exposure 
mentioned in this report, it appears that the audiologist has 
indicated that the veteran's current bilateral hearing loss 
and tinnitus may be related to service. 

However, the Board is unable to grant the veteran's claims 
based on the audiologist's opinion because it was not based 
on a review of the claims file and has not been supported by 
any rationale.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  In addition, the phrases, 
"it is possible" and "could have contributed" constitute 
speculation as to the etiology of the veteran's hearing loss 
and tinnitus, thereby limited the probative value of this 
opinion.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

Nevertheless, the audiologist's opinion is sufficient to 
trigger VA's duty to secure a medical opinion on the question 
as to whether the veteran's bilateral hearing loss and 
tinnitus are related to service.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R.         § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examination is 
therefore needed to resolve this issue.  In particular, the 
veteran should be afforded a VA audiological evaluation to 
determine whether it is at least as likely as not that his 
bilateral hearing loss and tinnitus are related to service.  

Finally, a July 2003 report from the National Personnel 
Records Center reflects that the veteran had requested a 
National Guard record that was not available and may be 
located at the Adjutant General's Office in the state where 
the National Guard service was performed.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO, 
after obtaining any necessary information 
from the veteran, should contact the 
appropriate state Adjutant General's 
Office and obtain available service 
personnel and medical records related to 
any National Guard service, including 
certification of the dates the service 
was performed.

2.  The veteran should be scheduled to 
undergo a VA audiological examination to 
determine the etiology of his bilateral 
hearing loss and tinnitus.  The examiner 
should review the claims folder and 
record the veteran's history of noise 
exposure both during and after service.  
Following an audiological evaluation and 
a review of the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the 
veteran's bilateral hearing loss and 
tinnitus are related to noise exposure 
during his period of service from April 
1948 to April 1952.  A complete rationale 
for any opinion expressed must be 
provided.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



